Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 7/8/2021 with a priority date of 6/21/2016.
Claims 2, 4, 6-7 and 9-21 are currently pending and have been examined. Claim 3, 5 and 8 are cancelled.
Claims 2, 4, 6-7 and 9-21 remain rejected under 35 USC 101.
Claims 2, 4, 6-7 and 9-21 overcome the art of record.
Examiner suggests scheduling an interview to discuss details about the variables, levels, and floor prices of the testing process and the scores resulting from the testing process along with the impression locations and a interfaces consistent with the Figure 14 and 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 2, 4, 6-7 and 9-21 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, claims  2, 4, 6-7 
Step 2A: 
Prong 1: The claims recite abstract concepts that include receiving an ad call from a user or publisher for an ad placement in one or more locations on different display areas where availabilities of the impression location depend on a device type then generating variables to monitor market movement related to pricing of the of the ad related to pricing between a plurality of levels having a plurality of price ranges and floor price. Scores for the variables are calculated for to determine price sensitivity where the user-specific impression data and buyer specific information are not used upfront. The scores are used to determine whether to adjust one or more of the floor prices, and a web portal is configured to display in real-time scores, adjustments to floor prices and the amount of optimized preference, where the scores indicate upward or downward movement in market demand for the ad unit for different ad impression locations across the different price ranges, floor prices, different durations with a time period and across different time periods. The results are enable by a publisher to maximize earnings by utilizing the entire displayable area. 
Further dependent claims offer dynamically adjusting floor prices, identifying patterns, impression categories, different areas, different sizes, three floor prices, a description of variables tracking floor prices, evaluating whether the buyer will pay more, detecting market movement, metrics on variables and sequentially processing impressions. These limitations falls within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Prong 2: This judicial exception is not integrated into a practical application because the claimed computerized device are described at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
Communicating with user devices, publisher severs, ad servers and an ad exchanges as well as the ad call, device type and the repeated recitation of a webpage amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Further, concepts related different floor pricing are clearly part of the abstract idea and filling an entire area with advertising is also an abstract idea, and all the applicant has done is generally linked these abstract concept to a webpage on a device. Further gathering data about auction floor prices and use of a web portal for displaying results amounts adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).
The claimed machines are not particular, and fail to provide meaningful limitations. 
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application because computers and processor amounts to no more than adding the words “apply it”. Similarly, the combination of elements offers mere instructions to apply the exception using a generic computer component along with general linking to any environment with electronic displays. The claims in this application are testing whether there is an upward movement or downward movement in market demand for advertising across the different price ranges, floor prices, impression locations, durations within a time period, and across time periods by collecting data about advertising.
In OIP Technologies, Inc. v. Amazon.com, Inc., the court determined that the additional steps to "test prices and collect data based on the customer reactions" did not meaningfully limit the abstract idea of offer-based price optimization. 788 F.3d 1359, 1363-64, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015). See also, Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).

When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims are not patent eligible.

Reason for Overcoming 103
The art of record on bid floor pricing discloses values that under BRI can be interpreted as variables, floor prices and scores associated with levels. The art of record discloses using these values to automatically calculate floor prices for advertising auctions. The claim overcome the art of record art by adding step (4), which is an extremely narrow limitation for a visual interface that is configured to display (i), (ii) and (iii), where the scores are narrowly defined. The art of record discloses similar figures and diagrams to explain concepts and processes that are used to calculate optimal floor prices. Vempeti discloses that the publisher receives reports 

Art of Record
Vempati et al. (U.S. 2015/0356632): Discloses determining a bid floor price and a general reporting of the results from optimizing the floor price.
Siegler (U.S. 2017/0091829): Discloses an example use case of the process flow in Figure 7 which shows adjusting floor prices over time.
Yuan, S; (2015) Supply Side Optimisation in Online Display Advertising. Doctoral thesis, UCL (University College London). Available at https://discovery.ucl.ac.uk/id/eprint/1463229/
J. S. Yuan, B. Chen, J. Wang, P. Mason, and S. Seljan. An Empirical Study of Reserve Price Optimisation in Real-Time Bidding. In KDD, 2014. 
Liu et al. (U.S. 2017/0178169): Discloses an example graph of auction efficiency and auction revenue is shown in FIG. 3. As graph 300 shows, the tradeoff of efficiency and revenue is shown as the floor price increases in the direction of the arrow.
Chang et al. (U.S. 7,421,402): Discloses placing bids according to previous resource usage trends, and matches the bids with the listings to determine if a match exist.
Moya et al. (U.S. 2005/0197950): Discloses exemplary time-line chart illustrating an auction and reserve prices at Figure 9-14.
Selijan et al. (U.S. 2016/0275570): Discloses Figures 3A-3C as graphs depicting revenue as a function of a hard floor in an example auction and Figures 4 and 5 as graphs depicting test results of the techniques described herein.
Erisman (U.S. 8,332,302): Discloses interfaces for setting reserve prices.
Katsur (U.S. 2014/0081743): Discloses receive business rules specifying one or more goals, objectives, campaign criteria (e.g., CPM, CTR), threshold values (e.g., floor rate or minimum accepted bid price for impressions). The business rules control placements, making decisions and/or recommendations for maximizing the economic yield (e.g., margin or revenue yield) of the publisher's remnant inventory.
Mak et al. (U.S. 2014/0136336A1): Mak discloses calculation for setting a floor amount as a numeric function of inventory pressure and variables used to arrive at optimized floor values.
Shifflett et al. (U.S. 2010/0131360A1): Shifflett discloses setting values above and below base rates by percentages were the rates include a floor rate that a publisher will accept but the concept of percentages is in regards to raising the floor rate by a 
Shield et al. (U.S. 2011/0131099 A1): Shield discloses adjusting floor rates for impressions and a trend line of the CPM changes over time that is used to adjust the floor price. This teaching would account for a graph of a single variable.
Cunningham et al. (U.S. 2010/0241511 A1): Cunningham discloses setting reserve prices for publishers in real-time.
Pardoe et al. (U.S. 2014/0006172 A1): Pardoe discloses using historical data to calculate reserve prices for advertising associated with features, as well as equations for revenue expectations.
Kash et al. (U.S. 2014/0278944 A1): Kash discloses a score for reserve prices of advertising and ranking advertising. Kash also discloses graphing revenue as function of clik-yeild.
Lejano et al. (U.S. 2009/0299798 A1): Lejano discloses the use of supply curve pricing for advertising publishers and setting floor prices.
Yi et al. (U.S. 2015/0278877 A1): Yi discloses setting reserve prices based on content items and engagement.
Galperin (U.S. 8,571,930 B1): Galperin discloses graphing overtime the performance of advertisements in Figure 6. 
Seljan et al. (U.S. 2016/0275570 A1): Seljan discloses dynamic auction floor prices as well as graphs as well as graphs depicting results from testing floors.  
Zeidman (U.S. 2003/0069740 A1): Zeidman discloses graphs along with the broader concept of assisting the seller in making their own conclusions about the best way to sell items in an auction using a graph shown in Figure 8.

Response to Arguments
Regarding the rejection under 35 USC 101: Examiner respectfully asserts that optimizing publisher’s profits when selling advertising space by optimal utilization of a displayable area is Organizing marketing, sales activities, behaviors and business relations between users, advertisers and publishers. 
Under Step 2B Prong 1, the elements that the applicant labels additional elements are abstract concepts that do not include technology and do not provide meaningful limitations. Instead, the first element merely describes data as without being user-specific and buyer-specific, and the second just states that availability of impression location depend in part on the device type. The concept of evaluating impression location and using available space is applicable to any media, such as filling the available impression area on a printed newspaper with the most valuable content. As such this this concept fails to improve the functioning of any technology.
Example 23 included a GUI and dynamically relocating obscure textual information within an underlying window, which improved the computer’s ability to display information. In contrast the claims in this application provide a web portal comprising a visual interface that displays specific information, which does not change how the computer displays the content or the user’s interaction with the information. 
Example 42 offered an ordered combination of steps that included storing data in a standardized format, providing remote access through a graphical interface to receive non-

Claim interpretation in view of specification
Testing is not claimed, nor is there even a hint of testing different sources. Examiner respectfully suggests scheduling an interview to discuss details about the variables, levels, and floor prices of the testing process and the scores resulting from the testing process along with the impression locations and a interfaces consistent with the Figure 14 and 15. In view of the claims there is a considerable number steps missing and relationships, like the ones set forth below, that are either not claimed or individually found in dependent claims, which if claimed would provide meaningful limitations about impression locations and an upfront testing process before to the add request, which would overcome the art and could overcome 101. 
The claims generate a plurality of variables having a plurality of different price levels and floor prices, and calculate scores, but the claims do not include the testing process described in the specification (i.e. invention). Further, the current claims offer a market analysis engine in communication with user devices, a publisher content server, an ad server and an ad exchange. The only communication is receiving an ad call from either the publisher or user devices. The Ad server and ad exchange server are not even used in the remaining steps. The claims receive an ad call, generate variables, calculated scores, automatically determine whether to adjust the floor prices for the ad unit, and a web portal. Each of these steps include 
This results in claims that offer a disparate set of general steps and limitations that amount to using the invention without limiting the claims to the invention because the claims leave out the invention described by the specification. The claims focus on receiving an ad call and automatically determining whether to adjust the floor price based on variables and scores, which is disclosed by the art of record. The variables, levels, floor prices and scores in steps (2) and (3) are extremely broad unless limitations from the specification are read in to the claims, and instead of claiming the invention described in the specification the claim overcome the art of record by adding step (4), which is an extremely narrow limitation for a visual interface that is configured to display in real-time (i), (ii) and (iii), where the scores are narrowly defined. 
Specifically, the specification describes an inventive process for detecting market movement testing variables at different levels to generate scores by placing bids at different auctions and ad exchanges. Based on [0111] levels are different price levels corresponding to cost per mille (thousand), such as high, medium or low. The CPM is the result of higher bids from the advertiser on the ad exchange so the CPM amounts to the average bid over a 1000 impressions. This interpretation is based on the relationship between CPM and floor bids. The specification explains the levels are have minimum floor prices between the levels, which means the levels are different minimum floors where each level has additional floors that are above or below the baseline. 
Earning is matched requests multiplied by CPM divided by 1000. The match requests are the requests that match based on a predetermined percentage of times the variable or floor price being used resulted in a match. Based on the specification, the difference between matched 
Earning are determined for each price level and floor then summed to yield the combined earnings at each floor price. Next a score is calculated by (a) summing the earnings at the first minimum floor price at the first ad unit level and the second ad unit level, and (b) dividing the earnings by the number of ad requests at the first minimum floor price at the first ad unit level. This is repeated for each floor. 	At [0087-0088] the specification explains a bid request is sent out at L1 (i.e. highest bid floor with either a first baseline floor, above the first baseline or below the first baseline) and impression are not filled at the end of the auction. A second bid request is sent out at L2 (i.e. lowered floor with either a second baseline floor, above the second baseline or below the second baseline). This interpretation is based on the description of Figure 3A because the levels appear to be separated by differed minimum floor P1 (i.e. baseline), and Figure 14 that shows assigning floor prices to levels. However, [0087-0088] does not describe a second baseline for the second level, and Figure 14 is shows only a second level floor set to $0 and a first level set to surge pricing on, which is a floor determined by the system. 
The process is repeated thousands to times and the scores indicate revenue relative to high CPM fills for each of the three different floor prices overtime. The scores for the floor price at baseline, above and below can be used to determine demand changes based on changes in the 
In view of the claims there is a considerable number of limitations not claimed that associate the floors, levels, variables and scores, as well as steps missing about the testing process, which if claimed would clarify the applicant’s process. However, these steps alone at best amount to a scheme for gathering data about auctions, which would not affect the 101 analysis.
Regarding 101: The claims recite receiving impression location and device type, and a web portal to display score, floor prices and profits. The specification at [0070-0076] and Figure 4A-4B disclose a process that tests different impression location on a publisher’s webpage using the floor prices, where different location each have different floor prices. The specification explains how the process for detecting market movement is applied to different impression locations. The specification provides more than enough support to link the impression locations to the testing process.
On the other hand, the claimed web portal is not as well described. The scores and floor prices overtime are shown in graphs in Figures 7-12 and [0091] discloses the graphs can be displayed on a computer implemented display. Paragraphs [0092-0106] are describing how the system analyses the historical data in Figure 5-12 to set criteria for future auctions, which is being done automatically. Thus, the graphs help explain the computer’s analysis and might be interesting to view but the floor price adjustment trend graphs are just illustrating scenarios found in the historical data that are being analyzed by a computer to automatically determine whether to adjust the floor prices. The specification discloses a portal for the publisher at [0109-0112] and 
At best steps (2), (3) and (4) suggest a process that is receiving a plurality of placement for impression at different display locations on a webpage from a publisher and repeatedly placing bids at different levels separated by floor prices where each these floor prices is assigned a floor price above and floor price below. The process provides a predetermined portion of each floor price in a top level in response to bid request to a first auction at an ad exchange, and provides a predetermined portion of each floor price in a lower level in response to a second auction in response to unfilled bid requests from the first auction. The claims merely recite a variable without how it is configured. The claims offer calculating the score for… but not how the score is calculated. The claims also offer what the score is without. The score is upfront without user specific information, but the step of determining whether to adjust the floor prices is based on the device type (user-specific impression data) from the ad call so this limitation amounts to steps (2) and (3) being done before the request is received. Step (4) also offers a web portal for managing and monitoring market movement with the scores and floor prices, but the portal describes in the specification is helping the publisher view results of adjustment (Figure 15) and helping publisher set and adjust floor prices (Figure 14) for scores that are used in the automatic adjustment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on 8am to 5pm or eric.netzloff@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abide can be reached (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688